UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7395


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

GEORGE CORNELIUS DAY, a/k/a Corn,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:05-cr-00460-AJT-1)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Cornelius Day, Appellant Pro Se. LeDora Knight, Neil
Harvey   MacBride,  OFFICE   OF  THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George   Cornelius    Day       appeals    the   district   court’s

order granting in part and denying in part his motion to correct

clerical   error.    We   have   reviewed       the    record   and    find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.    United States v. Day, No. 1:05-cr-00460-

AJT-1 (E.D. Va. Aug. 19, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                       2